Case 4:21-cv-00734 Document 1-6 Filed on 03/05/21 in TXSD Page 1 of 2




                       EXHIBIT F
 Case 4:21-cv-00734 Document 1-6 Filed on 03/05/21 in TXSD Page 2 of 2




                   LIST OF ALL COUNSEL OF RECORD



1. MehaffyWeber, P.C.
   Maryalyce W. Cox
   State Bar No. 24009203
   One Allen Center
   500 Dallas, Ste. 2800
   Houston, Texas 77002
   713-655-1200 telephone
   713-655-0222 facsimile
   ATTORNEY FOR DEFENDANT AARON’S, LLC.



2. The Cisneros Law Firm, LLP
   Michael J. Cisneros
   State Bar No. 00793509
   Arturo Cisneros
   State Bar No. 00789224
   312 Lindberg
   McAllen, Texas 78501
   956-682-1883 telephone
   956-682-0132 facsimile
   ATTORNEY FOR PLAINTIFF SANTIAGO ESQUIEL CASTILLO
